tax_exempt_and_government_entities_division department of the treasury internal_revenue_service washington d c uniform issue list aug set pra tz hitt hhh i legend taxpayer a individual b ira x amount date dear hhh hhh hhh ht hhh this letter is in response to your ruling_request dated date submitted by your authorized representative as supplemented by correspondence dated date and date in which you request a waiver of the 60-day rollover requirement contained in sec_408 of the internal_revenue_code the code’ the following facts and representations have been submitted under penalty of perjury in support of the ruling requested taxpayer a years old received a distribution of amount from ira x on date taxpayer a asserts that her failure to accomplish a rollover within the 60-day period prescribed by sec_408 of the code of amount from ira x was due to a bad real_estate market and the neglect of her principal_residence due to her dementia taxpayer a’s daughter individual b represents that she has power_of_attorney for taxpayer a and had it during all relevant times for this ruling taxpayer a suffers from dementia and is unable to manage her own financial affairs individual b acting on taxpayer a’s behalf withdrew amount from ira x on date she intended to use amount to pay for an assisted living facility for taxpayer a individual b asserts that te she intended to later use the proceeds from the sale of the principal_residence of taxpayer a to replace amount and to rollover the proceeds into another ira within the 60-day rollover period prescribed by sec_408 of the code individual b asserts the failure to accomplish the rollover within the 60-day period prescribed by sec_408 of the code was due to unforeseen difficulties in selling taxpayer a’s principal_residence specifically a bad real_estate market and the poor condition of the principal_residence caused by taxpayer a’s neglect due to her dementia based on the above facts and representations you request a ruling that the internal_revenue_service service waive the 60-day rollover requirement contained in sec_408 of the code with respect to the distribution of amount sec_408 of the code provides that except as otherwise provided in sec_408 any amount_paid or distributed out of an ira shall be included in gross_income by the payee or distributee as the case may be in the manner provided under sec_72 of the code sec_408 of the code defines and provides the rules applicable to ira_rollovers sec_408 of the code provides that sec_408 of the code does not apply to any amount_paid or distributed out of an ira to the individual for whose benefit the ira is maintained if i the entire amount received including money and any other_property is paid into an ira for the benefit of such individual not later than the 60th day after the day on which the individual receives the payment or distribution or ii the entire amount received including money and any other_property is paid into an eligible_retirement_plan other than an ira for the benefit of such individual not later than the 60thday after the date on which the payment or distribution is received except that the maximum amount which may be paid into such plan may not exceed the portion of the amount received which is includible in gross_income determined without regard to sec_408 sec_408 of the code provides that sec_408 does not apply to any amount described in sec_408 received by an individual from an ira if at any time during the 1-year period ending on the day of such receipt such individual received any other amount described in sec_408 from an ira which was not includible in gross_income because of the application of sec_408 sec_408 of the code provides a similar 60-day rollover period for partial rollovers sec_408 of the code provides that the secretary may waive the 60-day requirement under sec_408 and sec_408 of the code where the failure itt to waive such requirement would be against equity or good conscience including casualty disaster or other events beyond the reasonable control of the individual subject_to such requirement only distributions that occurred after date are eligible for the waiver under sec_408 of the code sec_408 provides that the rollover provisions of sec_408 d do not apply to any amount required to be distributed under sec_408 a revproc_2003_16 2003_4_irb_359 date provides that in determining whether to grant a waiver of the 60-day rollover requirement pursuant to sec_408 the service will consider all relevant facts and circumstances including errors committed by a financial_institution inability to complete a rollover due to death disability hospitalization incarceration restrictions imposed by a foreign_country or postal error the use of the amount distributed for example in the case of payment by check whether the check was cashed and the time elapsed since the distribution occurred the service has the authority to waive the 60-day rollover requirement for a distribution from an ira where the individual failed to complete a rollover to another ira within the 60-day rollover period but was prevented from doing so because of one of the factors enumerated in revproc_2003_16 for example errors committed by a financial_institution death hospitalization postal error incarceration and or disability although taxpayer a may not have been fit to manage her own financial affairs individual b has had power_of_attorney over the affairs of taxpayer a during all relevant times for this ruling individual b has not alleged that any of the factors enumerated in revproc_2003_16 prevented her from timely completing the rollover further in using amount to purchase an assisted living facility with intention of using the proceeds from the sale of taxpayer a’s principal_residence to replace amount individual b assumed the risk that amount might not be recouped from the sale of the principal_residence prior to the expiration of the 60-day rollover period under the circumstances presented in this case the service hereby declines to waive the 60-day rollover requirement with respect to the distribution of amount from ira x and thus amount will not be considered a valid rollover_contribution within the meaning of sec_408 of the code because the 60-day rollover requirement was not satisfied no opinion is expressed as to the tax treatment of the transaction described herein under the provisions of any other section of either the code or regulations which may be applicable thereto this letter is directed only to the taxpayer who requested it sec_61 k of the code provides that it may not be used or cited as precedent pursuant to a power_of_attorney on file with this office a copy of this letter_ruling is being sent to your authorized representative hit page if you wish to inquire about this ruling please contact at hh- hht hhh or by fax at hhh hhh-thhh please address all correspondence to se t ep ra t2 sincerely donzell littlejohn manager employee_plans technical group enclosures deleted copy of ruling letter notice of intention to disclose cc hhh hitt hhh
